Citation Nr: 1636996	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  08-39 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a rating higher than 20 percent, since October 15, 2009, for degenerative joint disease of the lumbosacral spine with sciatica.

2.  Entitlement to a total disability rating based upon unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an increased rating for radiculopathy of the left lower extremity, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1960 to February 1964.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a previously-assigned 20 percent rating for degenerative joint disease (DJD), i.e., arthritis, of the Veteran's lumbar spine.

In December 2011, the Board remanded this claim for further development and consideration.  And in June 2012, on remand, the Appeals Management Center (AMC) awarded separate 10 percent ratings for radiculopathy of each lower extremity prior to January 20, 2012, and 20 percent ratings thereafter.  The Veteran continued to appeal for even higher ratings, both for the DJD affecting the lumbar segment of his spine and the bilateral lower extremity radiculopathy.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible ratings for disabilities, absent express indication otherwise, so receipt of a higher rating [or, here, separate additional ratings], but less than the maximum possible rating, does not abrogate the pending appeal).

In a June 2013 remand, the Board noted that, while the AMC had closed the appeal as concerning these separate ratings on the basis they purportedly were full grants of service-connection claims, these ratings did, in fact, remain on appeal.  See June 2013 Board Decision at 2.  Nonetheless, the appeal was again remanded for still additional development, including obtaining a new VA examination reassessing the severity of these service-connected disabilities and allowing the Veteran time to identify or submit any additional treatment records pertinent to his claims.

Following completion of those remand directives the case was returned to the Board for further appellate consideration.  In March 2015, the Board granted a higher 40 percent rating for the DJD of the lumbar spine, prior to October 15, 2009, but otherwise denied the claim, including for a rating higher than 20 percent since.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2015 Joint Motion for Remand (JMR), the Court, in a November 2015 Order, vacated and remanded the Board's decision to the extent it had denied a rating higher than 20 percent for the low back disability since October 15, 2009.  The Board was directed to further develop the claim and then readjudicate it in compliance with the instructions of the JMR.  
In January 2016, in furtherance of this, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ), however, it was subsequently discovered that following the November 2015 JMR VA provided the Veteran what is commonly referred to as a "90-day letter" without also providing one to the private attorney appointed as his representative in December 2015.  As such, the January 2016 Board remand was vacated by a February 2016 Order to Vacate.  The issue, which is now once again before the Board, is being remanded for further development to ensure compliance with Correia v. McDonald, 28 Vet. App. 158 (2016).  

As indicated in the JMR, the Court's November 2015 Order dismissed the appeal as to the remaining issues of entitlement to an increased rating in excess of 40 percent for the DJD of the lumbar spine prior to October 15, 2009 as well as entitlement to an initial ratings in excess of 10 percent for left and right lower extremity radiculopathy prior to January 20, 2012, and in excess of 20 percent thereafter.

That said, the Veteran's recent claims for TDIU and for increased ratings for the right and left lower extremity radiculopathy were denied in a July 2016 rating decision.  The Veteran submitted a Notice of Disagreement with the assigned radiculopathy ratings in September 2016, and he indicated in an accompanying letter that TDIU was still sought.  The TDIU issue is thus on appeal per Rice v. Shinseki, 22 Vet. App. 447 (2009), and a Statement of the Case will need to be issued on the rating issues per Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a rating higher than 20 percent, since October 15, 2009, for degenerative joint disease of the lumbosacral spine with sciatica.  He was provided examinations in October 2009, January 2012, October 2013, and June 2016.  He has also submitted an expert medical opinion from Dr. W.B.L.  However, none of these examination or opinions comply with Correia v. McDonald, 28 Vet. App. 158 (2016) (holding the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As such, a new examination should be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

As noted above, the TDIU issue is on appeal per Rice, and further notification and development are accordingly required.  Also, a Statement of the Case will need to be issued on the lower extremity radiculopathy rating issues per Manlincon.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter as to his TDIU claim.  Any follow-up action warranted in light of his response, if any, should be taken.

2. Schedule another VA spine examination reassessing the severity of the Veteran's low back disability, in particular the degenerative joint disease (arthritis) of his lumbosacral spine with sciatica.  All necessary diagnostic testing and evaluation must be performed.  The Board is primarily concerned with (a) the results of joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing; as well as, (b) the extent to which the lumbar spine range of motion is further decreased following repetitive-use testing, including as a result of pain and weakness; and (c) the existence, extent, severity, and impact of flare-ups; so a detailed examination and discussion of this should be the paramount concern of the VA examiner.  

The examiner should also address whether this disability requires doctor-prescribed bedrest (incapacitating episodes) or results in ankylosis.  Information should be further provided as to the extent of occupational impairment caused by this disability, as well as the other service-connected disabilities listed in the July 2016 rating decision.

All opinions must be supported by a detailed rationale in a typewritten report.  

2. Then, adjudicate the claims for an increased rating for a spine disorder and TDIU in light of this and all other additional evidence.  If either claim is denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

4.  A Statement of the Case, with a full description of the Veteran's rights and responsibilities in perfecting an appeal, must be furnished in regard to claims for increased evaluations for right and left lower extremity radiculopathy.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

